                                                       CLERKS OFFICE U.S. DIST. COURT
                                                          AT CHARLOTTESVILLE, VA
                                                                 FILED
                                                              01/07/2020
                                                          JULIA C. DUDLEY, CLERK
                                                          BY: /s/ J. JONES
                                                              DEPUTY CLERK




Case 3:17-cv-00072-NKM-JCH Document 625 Filed 01/07/20 Page 1 of 2 Pageid#: 7977
Case 3:17-cv-00072-NKM-JCH Document 625 Filed 01/07/20 Page 2 of 2 Pageid#: 7978
